 

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into effective
as of March 1, 2017 (the “Effective Date”) by and between Entravision
Communications Corporation, a Delaware corporation (the “Company”), and Jeffery
A. Liberman (the “Executive”).

 

1.

Employment.

a.The Executive shall serve as the Company’s President and Chief Operating
Officer during the Employment Term (as defined below).  The Executive will
perform such duties as assigned from time to time by the Company’s Chief
Executive Officer (the “CEO”), which are expected to principally include
responsibility for overseeing the operations of the Company’s media
platforms.  The Executive shall report directly to the CEO, or such other person
as may be designated by the CEO.  In performing his duties, the Executive will
abide by all applicable federal, state and local laws, as well as the Company’s
bylaws, rules, regulations and policies, as may be amended from time to time.

b.The Executive shall devote his entire productive time, ability and attention
to the Company’s business during the Employment Term.  The Executive shall not
engage in any other business duties or pursuits whatsoever, or directly or
indirectly render any services of a business, commercial or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of the CEO.  The foregoing shall not preclude
the Executive from engaging in appropriate civic, charitable or religious
activities or from devoting a reasonable amount of time to passive private
investments or from serving on the boards of directors of other entities
(provided that any director position shall require the prior written consent of
the CEO), as long as such activities and/or services do not interfere or
conflict with his responsibilities to the Company, and any provision of this
Agreement.  The Executive shall not directly or indirectly acquire, hold or
retain any interest in any business competing with or similar in nature to the
business of the Company, or which in any other way creates a conflict of
interest, except for up to one percent (1%) ownership interests in public
companies.  During the Employment Term, the Executive shall not in any way
engage or participate in any business that is in competition with the Company.

2.Term.  The term of this Agreement shall be for a period beginning on the
Effective Date until February 29, 2020, or until such time that the Executive’s
employment is terminated in accordance with the terms of this Agreement (the
term of such employment, the “Employment Term”).

 

3.

Salary and Benefits.

a.Salary.  The Executive will receive an annual base salary of $650,000.00,
payable in equal installments according to the Company’s regular paydays, less
any applicable taxes and withholding (the “Base Annual
Compensation”).  Thereafter, the Base Annual Compensation may be increased
during the Term, in the sole discretion of the Company, with reference to the
increase in base compensation given, in the same time period, to the Company’s
employees and other senior executives and such other factors as may be
considered by the Company, in its sole discretion.

b.Discretionary Bonus.  The Executive is eligible for a discretionary annual
bonus (an “Annual Bonus”) of up to one-hundred percent (100%) of his
then-applicable Base Annual

-1-

--------------------------------------------------------------------------------

 

Compensation, subject to the approval of the Company, in its sole
discretion.  Any Annual Bonus earned by the Executive will be paid within two
and one-half (2 ½) months following the end of the year in which the Annual
Bonus is earned.

c.Benefit Coverage.  The Executive is entitled to participate in all executive
benefit programs and plans established by the Company from time to time for the
benefit of its executives generally and for which the Executive is
eligible.  During the Employment Term, the Company shall pay for the cost of
medical and dental coverage for the Executive and the Executive’s dependents
under the Company’s established medical and dental benefit plans at no cost to
the Executive; provided, that if the provision of any such coverage under a
fully-insured plan would subject the Company to an excise tax then the Company
may elect to not have the foregoing provision apply but in such case the Company
will reimburse the Executive for the cost of premiums paid by the Executive for
such medical and dental coverage.  During the Employment Term, the Company will
pay to Executive an amount equal to the premium expense of a life insurance
policy maintained by the Executive providing a death benefit in an amount up to
$500,000 (which payment will be subject to any applicable taxes and
withholding).

d.Time Off and Holidays.  The Executive will be entitled to time off in
accordance with the policies established by the Company for its employees, as
may be amended from time to time.  The Executive will also be entitled to the
paid holidays as set forth in the Company’s policies.

e.Automobile Allowance.  The Executive will receive $1,000.00 per month as an
allowance in respect of automobile expenses.

f.Equity Incentive Grants.  The Executive is eligible for equity incentive
grants under the Entravision Communications Corporation 2004 Equity Incentive
Plan.

g.Expenses.  The Company will pay on behalf of the Executive (or reimburse the
Executive for) reasonable expenses incurred by the Executive at the request of,
or on behalf of, the Company in performance of the Executive’s duties pursuant
to this Agreement, and in accordance with the Company’s employment policies;
provided, that the Executive must prepare and submit expense reports with
respect to such expenses in accordance with the Company’s policies.

h.Miscellaneous.  The Company will indemnify the Executive consistent with the
Company’s other executive officers and its legal obligations under California
Labor Code Section 2802.

 

4.

Termination of Employment.

a.The Company or the Executive may terminate this Agreement and the Executive’s
employment at any time, with or without Cause (as defined below).  

b.In the event the Executive is terminated for “Cause,” the Executive shall not
be entitled to any severance compensation or any other compensation from the
Company except for such salary and benefits as the Executive may have earned
prior to the Executive’s termination.  If terminated for “Cause,” the Executive
shall be ineligible for any bonus, prorated or otherwise.  For purposes of this
Agreement, the Company may terminate this Agreement for “Cause” for any of the
following reasons:

-2-

--------------------------------------------------------------------------------

 

(i)The Executive’s continued failure to substantially perform his job duties and
responsibilities, provided that written notice is provided by the Company and
the performance problem is not satisfactorily cured within sixty (60) days;

(ii)The Executive’s serious misconduct, dishonesty or disloyalty, which is
actually harmful or potentially materially harmful to the Company;

(iii)The Executive’s willful or grossly negligent act or omission that is
materially harmful to the Company;

(iv)The Executive’s material breach of any provision of this Agreement, provided
written notice of such breach is given by the Company and the Executive is given
at least thirty (30) days to cure the breach; or

(v)A final determination by the Federal Communications Commission (the “FCC”)
that the Executive has committed an act or omission that has directly caused the
Company to be disqualified as a licensee of the FCC or to suffer sanctions by
the FCC.

c.Should the Company terminate the Executive’s employment without Cause, or
should the Executive voluntarily terminate his employment for Good Reason (as
defined below), in addition to (i) salary and benefits the Executive might have
earned prior to his termination and (ii) any discretionary bonus approved by the
Company’s Compensation Committee prior to his termination, the Company will pay
the Executive severance pay in an amount equal to the Executive’s then-current
Base Annual Compensation (exclusive of incentive or bonus pay, benefits and
other non-cash remuneration) multiplied by 1.5.  All compensation provided under
this Section 4.c. shall be payable in accordance with the Company’s customary
payment practices, less all applicable federal and state taxes and
withholdings.  Notwithstanding any provision in this Agreement to the contrary,
the Company shall not have any obligation to pay any amount or provide any
benefit, as the case may be, under this Agreement pursuant to Section 4, unless
the Executive executes, delivers to the Company, and does not revoke (to the
extent Executive is permitted to do so), a general release within sixty (60)
days of the Executive’s termination of employment with the Company, which shall
set forth a release of the Company and its affiliates, in such form as the
Company may reasonably request, of all claims against the Company and its
affiliates relating to the Executive’s employment and termination thereof, and
which may also include an agreement to continue to comply with and be bound by,
the provisions of Section 7.  Subject to Section 8, the severance compensation
payable under this Section 4.c. shall be paid in twelve (12) equal monthly
installments, commencing with the first payroll date that occurs coincident with
or following the sixty-first (61st) day after the Executive’s “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).  Subject to Section 8, each subsequent monthly
installment shall thereafter be paid on a regularly scheduled payroll date of
the Company.  Notwithstanding anything to the contrary in the foregoing, a
termination of the Executive’s employment for purposes of this Section 4, shall
be deemed to have occurred only if such termination constitutes a “separation
from service” within the meaning of Code Section 409A, determined by applying
the default rules thereof.

d.For purposes of this Agreement, “Good Reason” shall mean (i) a reduction in
excess of 12.5% in the Executive’s then-current Base Annual Compensation, (ii) a
Change in Control (as defined below) of the Company in which the Executive is
not offered continued employment as (1) a senior executive of the Company, (2) a
senior executive of the surviving entity or (3) a senior executive of a separate
division or subsidiary of the surviving entity (provided that such division or

-3-

--------------------------------------------------------------------------------

 

subsidiary must have assets and operations comparable to the assets and
operations of the Company immediately prior to the Change in Control) or
(iii) the requirement, within one hundred twenty (120) days following a Change
in Control of the Company, that the Executive move his residence outside the
greater Los Angeles, California metropolitan area.  For purposes of this
Agreement, “Change in Control” shall mean the sale of the Company or the sale of
all or substantially all of the Company’s assets, by means of any transaction or
series or related transactions (including, without limitation, any
reorganization, merger or consolidation, but excluding any merger effected
exclusively for the purpose of changing the domicile of the Company), where the
Company’s stockholders of record as constituted immediately prior to such
acquisition will, immediately after such acquisition, hold less than fifty
percent (50%) of the voting power of the surviving or acquiring entity.  Any
termination for Good Reason shall be communicated by the Executive’s delivery of
written notice to the Company, in accordance with Section 9 below, within ninety
(90) days of the initial existence of the event constituting Good Reason,
indicating that the Executive is voluntarily terminating his employment for Good
Reason and setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment for
Good Reason; provided, however, that the Company shall be given a period of
thirty (30) days from the date of receipt of such notice to cure any such event,
and if the Company cures such event within such thirty (30) day period, the
Executive shall be permitted to revoke his notice of termination.

5.Compliance with Section 409A of the Code.  For purposes of applying the
provisions of Section 409A of the Code to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A of the Code, any series of installment payments under this
Agreement shall be treated as a right to a series of separate
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

6.Recoupment.  Notwithstanding anything in this Agreement to the contrary, all
incentive compensation payments made to the Executive under this Agreement or
otherwise are subject to recoupment by the Company pursuant to any recoupment
policy approved by the Board, as it may be adopted, amended from time to time or
as otherwise may be required by law from time to time hereafter.  

 

7.

Confidentiality.

a.The Executive recognizes that his employment with the Company will involve
contact with information of substantial value to the Company, which is not
generally known to the public and which gives the Company an advantage over its
competitors who do not know or use it, including, without limitation,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information and business and financial
information relating to the business, products, practices and techniques of the
Company (hereinafter referred to as “Confidential Information”).  Confidential
Information includes all information disclosed by the Company or its clients,
and information learned by the Executive during the course of employment with
the Company.  Notwithstanding the foregoing, Confidential Information shall not
be information which: (i) has entered the public domain through no action or
failure to act of the Executive; (ii) prior to disclosure hereunder was already
lawfully in the Executive’s possession without any obligation of
confidentiality; (iii) subsequent to disclosure hereunder is obtained by the
Executive on a non-confidential basis from a third party who has the right to
disclose such information to the Executive; or (iv) is ordered to be or
otherwise required to be disclosed by the

-4-

--------------------------------------------------------------------------------

 

Executive by a court of law or other governmental body; provided, however, that
the Company is notified of such order or requirement and given a reasonable
opportunity to intervene.

b.At all times during and after the Executive’s employment with the Company, he
will keep confidential and not use or disclose to any third party any
Confidential Information, except in the course of his employment with the
Company.  

c.While employed by the Company and for one (1) year thereafter, the Executive
may not, either directly or through any other person or entity (i) use
Confidential Information to solicit or attempt to solicit any employee,
consultant, vendor or independent contractor of the Company or (ii) use
Confidential Information to solicit or attempt to solicit the business of any
customer, vendor or distributor of the Company which, at the time of termination
or one (1) year immediately prior thereto, was listed on the Company’s customer,
vendor or distributor list.

8.Payments to Specified Employees.  Notwithstanding any other Section of this
Agreement, if the Executive is a “specified employee” as defined in Code Section
409A(a)(2)(b)(i) and Treasury Regulation Section 1.409A-1(i) at the time of the
Executive’s separation from service, payments or distributions of property to
the Executive provided under this Agreement, to the extent considered amounts
deferred under a non-qualified deferred compensation plan (as defined in Code
Section 409A), shall be deferred until the six (6) month anniversary of such
separation from service to the extent required in order to comply with Code
Section 409A and Treasury Regulation Section 1.409A-3(i)(2).  If any payments
are required to be delayed pursuant to this Section 8, such payments will be
made as soon as practicable after the six (6) month anniversary of the
Executive’s separation from service without interest thereon.

9.Notices.  Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the party’s last known address.

10.Waiver of Breach.  The waiver by either party, or the failure of either party
to claim a breach of any provision of this Agreement, shall not operate or be
construed as a waiver of any subsequent breach.

11.Assignment.  The rights and obligations of the respective parties hereto
under this Agreement shall inure to the benefit of and shall be binding upon the
heirs, legal representatives, successors and assigns of the parties hereto;
provided, however, that this Agreement shall not be assignable by the Executive
without prior written consent of the Company.

12.Entire Agreement.  This Agreement supersedes any and all other agreements,
whether oral or in writing, between the parties hereto with respect to the
subject matter hereof (including, without limitation, that certain Executive
Employment Agreement dated effective January 1, 2016 by and between the Company
and the Executive) and contains all of the covenants and agreements between the
parties with respect to said subject matter in any manner whatsoever.  Any
modification of this Agreement will be effective only if it is in writing and
signed by both the Executive and the Company.

13.Governing Law.  This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of California.

-5-

--------------------------------------------------------------------------------

 

14.Partial Invalidity.  If any provision of this Agreement is found to be
invalid or unenforceable by any court, the remaining provisions hereof shall
remain in effect unless such partial invalidity or unenforceability would defeat
an essential business purpose of this Agreement.

15.Remedy for Breach.  In the event any action at law or in equity or other
proceeding is brought to interpret or enforce this Agreement, or in connection
with any provision with this Agreement, the prevailing party shall be entitled
to its reasonable attorneys’ fees and other costs reasonable incurred in such
action or proceeding.

16.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall together
constitute one and the same instrument.  To the maximum extent permitted by law
or any applicable governmental authority, any document may be signed and
transmitted by facsimile or other electronic transmission with the same validity
as if it were an ink-signed document.

[Remainder of Page Intentionally Left Blank]





-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.  

 

“Company”

 

Entravision Communications Corporation,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Walter F. Ulloa

 

 

Name:

 

Walter F. Ulloa

 

 

Title:

 

Chairman and Chief Executive Officer

 

 

 

“Executive”

 

/s/ Jeffery A. Liberman

 

 

Jeffery A. Liberman

 

[Signature Page to Executive Employment Agreement]

-7-